The record in this case shows that the defendant was convicted on February 21, 1946, of an assault with intent to murder. The bill of exceptions and the record disclose that his motion for a new trial was overruled on April 27, 1946; and that, on May 27, 1946, the bill of exceptions was presented to the trial judge and certified by him on that day. The bill of exceptions not having been presented to the judge within twenty days after the date of the judgment excepted to (the denial of a new trial), this court has no jurisdiction of the case, and the writ of error must be, and is,
Dismissed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 12, 1946.